Citation Nr: 0017052	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-07 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that the veteran failed to appear for the 
scheduled hearing before a traveling member of the Board in 
February 2000, without providing good cause.  The Board 
finds, therefore, that he has waived his right to a hearing.


FINDING OF FACT

The veteran experiences bilateral hearing loss due to 
exposure to acoustic trauma during service in World War II.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, service 
connection for bilateral hearing loss is warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.385 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that this claim is well grounded and that 
there is no further duty to assist the claimant in the 
development of the claim.  38 U.S.C.A. § 5107.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection any disease or injury 
alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, disability, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service.  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991).

In Libertine v. Brown, 9 Vet. App. 521 (1996), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the relationship between the decision made by the United 
States Court of Appeals for the Federal Circuit in Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996), and the decision the 
Court made in See Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Libertine Court adopted the position that the Federal 
Circuit's Collette decision did not affect the medical nexus 
requirement.  Caluza.  Therefore, competent medical evidence 
is still required to show that the veteran's claimed 
disability is etiologically related to service.  Libertine; 
Arms v. West, 12 Vet. App. 188 (1999). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when: 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1999).

The Board acknowledges that the veteran engaged in combat in 
service and finds that his account of exposure to acoustic 
trauma during World War II is credible and consistent with 
the circumstances of such service.  38 U.S.C.A. § 1154(b); 
Collette. His service records reflect that he was an airplane 
mechanic and gunner during World War II.  He participated in 
the Western Pacific Air Combat campaign and his decorations 
included the Purple Heart and Air Medal Victory Medal.  The 
service medical records show that in December 1944 the plane 
that he served on crashed.  

The Board further finds that service connection for bilateral 
hearing loss is warranted for the following reasons.  First, 
as noted, the veteran served as an airplane mechanic and 
gunner.  The Board accepts the veteran's August 1999 
testimony before a hearing officer at the RO that he was 
exposed to acoustic trauma being around airplane engines and 
machine guns.   The veteran as a lay person is competent to 
testify that after he was exposed to these noises and, that 
in his opinion, he felt that his hearing subsequently 
deteriorated as a direct result.  Therefore, the Board 
accepts the veteran's contention that he was exposed to 
acoustic trauma during service.  Likewise, the Board accepts 
his contention that he has experienced bilateral hearing 
problems since that time.

Second, in an April 1996 letter, George Vogelgesang, D.O., 
diagnosed the veteran with severe bilateral sensorineural 
hearing loss with decreased discrimination scores of 68 
percent in the left ear and 72 percent in the right, which 
meets the criteria for hearing loss required by VA.  
38 C.F.R. § 3.385.  Dr. Vogelgesang indicated that he had 
treated the veteran for the last eight to ten years.  
Furthermore, Dr. Vogelgesang opined that this condition began 
during World War II when the veteran was exposed to extreme 
aircraft noises and artillery fire.  Since discharge, the 
doctor noted that the veteran worked in a profession in which 
he was not exposed to acoustic trauma.  The doctor concluded 
that the veteran's bilateral sensorineural hearing loss was 
related to the acoustic trauma in service.  In other words, 
Dr. Vogelgesang linked the veteran's current bilateral 
hearing disorder to acoustic trauma during service.  While 
the doctor did not review the veteran's claims file, 
nevertheless, he reported a history that is consistent with 
the veteran's service medical records.  Moreover, the Board 
notes that there is no contradictory medical evidence of 
record.

The veteran's claim is further buttressed by post-service 
medical records that show that he has had various problems 
with his hearing and statements submitted by the veteran and 
his friends.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (1999).  Accordingly, in light of the foregoing, and 
granting the veteran the benefit of any doubt, the Board 
concludes that the evidence supports the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  


ORDER

Service connection for bilateral hearing loss is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals




 

